Title: To Alexander Hamilton from Joseph Whipple, 9 June 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmh. New Hamp. 9 June 1791
Sir
Your Circular letter of the 14th. of April came to my hands the 20th Ultimo. Availing myself of the indulgence of the house of Representatives in committing to your examination and report, the emoluments of the Officers of the Customs I do myself the honor to transmit you here with a Statement of the emoluments of my office as Collector of the Customs District of Portsmouth for the four quarters of the Year 1790: not having a doubt but your report will be founded in the Strictest Justice, & that it will have the approbation & confidence of the Legislature.
In this Statement the Article of fees is precisely the Amount received taken from an accurate account kept of them. The Amount of Commission is taken by Calculation on the foot of each quarterly account, tho’ not half the Sum Stated has yet been received. In the account of expenses the charge of office Rent is the result of an accommodation between the Naval Officer & myself, & the building occupied which belongs to him, is stated at the rate for which it would Rent & the charge for Clerks Service is the amount of payments made in Money together with the value of gratuitous compensations not equal to the amount of the Services performed according to the usual Rate of Clerks wages.
By this Statement it will appear that  Dolls. is the Net Amount of my emoluments for the year, a Sum not equal to one third the real value of the Services incumbent on the Office, inclusive of its responsibility. Conceiving of the impossibility of prejudging of an equitable reward for every officer of the Revenue under the circumstances of its Sudden establishment, I have presumed on the justice which I flatter myself will be the result of a candid enquiry, Such as I am persuaded will be made, for a reasonable reward, as well for the past as the future Services. It will naturally occur that the first who are in the exercise of these offices will have the greatest difficulties to encounter—having unbeaten paths to explore & to reconcile a people accustom’d almost to no law but their will, to strict observance of Revenue Laws, which are generally in their nature obnoxious to Such a people & I have the Satisfaction to believe the fewest Successfull attempts have been made to evade the Revenue Laws in this district of any in the United States that are so conveniently situated for that purpose.
I have the honor to be   Sir   very respectfully   Your Mo Obt. servt.
Hon. Alex. Hamilton Esqr.
